EDITH H. JONES, Chief Judge,
together with E. GRADY JOLLY and LESLIE H. SOUTHWICK, Circuit Judges,
specially concurring:
I fully agree with Judge Elrod’s passionate defense of the centrality of free speech for school children and the axiomatic prohibition of viewpoint discrimination. But I lament that, as Judge Benavides’s opinion shows, many other courts have simply not seen the issues that way in somewhat analogous cases to the one before us.1 I regretfully vote to reverse the denial of qualified immunity to these principals.
Doing so, however, makes no sense unless the en banc court attempts to state the law correctly and prevent school officials in the future from censoring private speech by students simply because it is religious. I vote to adopt Parts III A, C and D of Judge Elrod’s analysis showing that the actions of these principals violated the students’ freedom to communicate with their peers in each of the four instances before us. These instances do not fall within Hazelwood, as Judge Elrod demonstrates. Our firm statement of the principles supporting the children’s free speech in these instances is important to clarify the law of the Fifth Circuit.